Exhibit 10.13

 

Lilis Energy, Inc.

1900 Grant Street, Suite #720

Denver, CO 80203

 

January __, 2015

 

T.R. Winston & Company,

as representative for the Holders

set forth below

2049 Century Park East, Suite 320

Los Angeles, CA 90067

 

Re:      Waiver of Equity Conditions and Extension of Maturity under 8% Senior
Secured Debentures

 

This letter agreement (this “Letter Agreement”) sets forth the agreement between
Lilis Energy, Inc., a Nevada corporation, f/k/a Recovery Energy, Inc. (the
“Company”) and the parties listed as Holders on the signature pages hereto (each
a “Holder” and, collectively, the “Holders”) regarding (i) payment by the
Company of all accrued and unpaid interest under the Company’s 8% Senior Secured
Convertible Debentures due January 15, 2015, as amended (the “Debentures”) held
by such holder in the form of the Company’s common stock, par value $0.0001 (the
“Common Stock”) for the periods stated below, (ii) payment by the Company of
interest under the Debentures for all future periods the form of Common Stock,
and (iii) extension of the maturity date of the Debentures to the date that is
one business day after the Maturity Date as defined in that certain Credit
Agreement dated as of January 8, 2015, by and among the Company and Heartland
Bank, as administrative agent, and the financial institutions from time to time
signatory hereto (the “Heartland Maturity Date”).

 

Reference is made to those Securities Purchase Agreements, as amended, between
the Company and certain holders, including the Holders, dated as of (i) February
2, 2011 (as subsequently amended, the “Original Purchase Agreement”); (ii) March
19, 2012 (as subsequently amended, the “Second Purchase Agreement”); and (iii)
June 18, 2013 (as subsequently amended, the “Third Purchase Agreement” and,
together with the Original Purchase Agreement and the Second Purchase Agreement,
the “Purchase Agreements”); and those certain Debentures issued to the Holders
pursuant to the Purchase Agreements.

 

The terms of the Debentures provide that the Company is required to pay interest
to the holders of the Debentures on the aggregate unconverted and
then-outstanding principal amount at the rate of 8% per annum, payable quarterly
on February 15, May 15, August 15 and November 15, on each Conversion Date (as
that term is defined in the Debentures), and on the maturity date. The Company
may make such interest payments in shares of Common Stock if all of the Equity
Conditions (as that term is defined in the Debentures) have been met or are
waived in writing by the holders of the Debentures. Accordingly, each Holder
hereby agrees as follows:

 

1.Pursuant to Section 2(a) of the Debentures, each Holder acknowledges that it
has received the number of shares of the Company’s Common Stock set forth set
beside such Holder’s name on Schedule A hereto and that upon delivery of such
shares the Company completely and fully satisfied its obligations with respect
to all interest payments due and payable as of the date hereof, and in
connection therewith agrees to waive the Equity Conditions for the interest
payments due February 15, 2014, May 15, 2014, August 15, 2014 and November 15,
2014; and

 

2.Pursuant to Section 2(a) of the Debentures, each Holder agrees to accept
shares of the Company’s Common Stock in full and complete satisfaction of all
interest payments due to such Holder during the period beginning on the date of
this Letter Agreement and ending upon the termination of the Debentures held by
such Holder, and waives the Equity Conditions in connection with such interest
payments; and

 

3.Each Holder agrees to extend the maturity date of the Debentures held by such
Holder to the Heartland Maturity Date, and in connection therewith, to waive any
Default or Event of Default that may have occurred as of the date hereof in
connection with the Maturity Date under the Debentures.

 

This Letter Agreement shall be construed in accordance with and governed by the
laws of the State of Colorado, excluding its conflict of laws rules. This letter
agreement may be executed in any number of counterparts each of which shall be
considered an original. If the foregoing accurately sets forth our agreement,
please so indicate by executing this letter in the space provided below.

 



 

 

 

  Very truly yours,       LILIS ENERGY, INC.       By: /s/ Abraham Mirman    
Abraham Mirman   Its: Chief Executive Officer

 

ACCEPTED AND AGREED this ___ day of January, 2015

 

  HOLDERS:         EZ Colony Partners, LLC, a Delaware limited liability company
          /s/ Marc Ezralow   Name:  Marc Ezralow as Trustee of the Marc    
Ezralow 1997 Trust   Title: Manager and Member         Jonathan & Nancy Glaser
Family Trust
DTD 12/16/1998 Jonathan M. Glaser and Nancy E. Glaser TTEES           /s/
Jonathan Glaser   Name:  Jonathan Glaser   Title:  Trustee         Wallington
Investment Holdings, Ltd.           /s/ Pierre Caland   Name:  Pierre Caland  
Title:  Director         Steven B. Dunn and Laura Dunn Revocable Trust
DTD 10/28/10, Steven B. Dunn & Laura Dunn TTEES           /s/ Steven B. Dunn  
Name:  Steven B. Dunn   Title:  Trustee         G. Tyler Runnels and Jasmine N.
Runnels TTEES
The Runnels Family Trust DTD 1-11-2000           /s/ G. Tyler Runnels   Name: 
G. Tyler Runnels   Title: Trustee         EMSE, LLC,
a Delaware limited liability company           /s/ Marc Ezralow   Name:  Marc
Ezralow as Trustee of the Marc     Ezralow 1997 Trust   Title: Manager and
Member

 



[Signature Page to Letter Agreement dated January __, 2015]





 

 

 

Schedule A

 

Holder # of Shares     EZ Colony Partners, LLC 284,346 G. Tyler Runnels and
Jasmine N. Runnels TTEES The Runnels Family Trust DTD 1-11-2000 157,565 Jonathan
& Nancy Glaser Family Trust DTD 12-16-98 213,865 Wallington Investment Holdings,
Ltd. 385,537 Steven B. Dunn & Laura Dunn Revocable Trust DTD 10/28/10 187,608
EMSE LLC 33,923   1,262,844

 

 

 A-1



 

 